DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 2, 8-19 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 11-14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (PG pub 20140060630), and further in view of Ogiya et al (PG pub 20120325285).
Regarding claim 8 and 2, 14-15, Komatsu et al teaches a solar cell comprising:
a first substrate 17 comprising a first conductive film 16 on one surface and a second substrate 11 comprising a second conductive film 12 on one surface are arranged such that the first conductive film and the second conductive film face each other [fig 5];

a second photovoltaic layer 10 arranged on the second conductive film;

a charge exchange layer 15 arranged on the first conductive film;

a first photovoltaic layer 20 arranged on the charge exchange layer; an electrolyte 14 arranged between the second photovoltaic layer and the first photovoltaic layer [fig 5];

the first photoelectric layer including silicon dioxide particles being arranged [para 71-72].
Komatsu et al teaches the claimed limitation, but Komatsu et al does not teach the thickness of the first photoelectric layer having thickness as claimed.
	Ogiya et al teaches the photovoltaic layer comprising particles where the average particle size being controlled or adjusted for controlling the light scattering property of the photoelectric conversion layer  [para 59].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).




	Regarding claim 11, modified Komatsu et al teaches the silicon dioxide being immersed in hydrogen halide [para 71, Komatsu et al].
Regarding claim 12, modified Komatsu et al teaches the second PV layer being made of TiO2 [para 81, Komatsu et al].
Regarding claim 13, modified Komatsu et al teaches the second PV layer comprising dye [para 90, Komatsu et al].
Claims 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (PG pub 20140060630), and Ogiya et al (PG pub 20120325285) as applied to claim8 above, and further in view of Sugiyama et al (PG pub 20060266411).
Regarding claim 9, modified Komatsu et al teaches the claimed limitation, but modified Komatsu does not teach the gap formed between the silicon dioxide particles.
Sugiyama et al teaches a dye-sensitized solar cell comprising particles where the particles is arranged such that there is a gap between particles (fig 2 Sugiyama et al)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the particles of modified Komatsu et al to be arranged such that there is the gap between particles as taught by Sugiyama et al since the claimed subject matter merely combines 
Regarding claim 17, since modified Komatsu et al teaches there are a gap being formed between the silicon dioxide particles (fig 2b, Sugiyama et al) and charge exchange layer, silicon dioxide particles and the electrolyte layer having surface contact, the gap is configured such that the total sum of contact surface areas of the charge exchange layer, the silicon dioxide particles and electrolyte is maximized. The recitation “configured such that … maximized” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 18, since the size of the particles being controlled to arrive the claim average major axis and t the silicon dioxide particles being dispersed on the first conductive film and the charge exchange layer in a state where there is a small overlapped between particles [fig 2, Sugiyama et al] as set forth above, it is considered that the particles have a long side and short side.
Regarding claim 19, since the size of the particles being controlled to arrive the claim average major axis and the particles have a long side and short side as set forth above, respective .


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (PG pub 20140060630), and Yamashita (PG pub 20080057716) and Yoshikawa (PG pub 20020040728) as applied to claim8 above, and further in view of  Sogabe et al (PG pub 20150303327).
Regarding claim 10, modified Komatsu et al teaches the claimed limitation, but modified Komatsu does not teach the roughness of the transparent conductive film.
Sogabe et al teaches a solar cell comprising a transparent conductive film comprising a roughness of  not less than 30nm (abstract),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the surface of the transparent conductive film of modified Komatsu et al to have the roughness of not less than 30nm as taught by Sogabe et al for improving cell’s efficiency [abstract].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (PG pub 20140060630), and Ogiya et al (PG pub 20120325285) as applied to claim8 above, and further in view of Yoshikawa (PG pub 20020040728).
Regarding claim 16, modified Komatsu et al teaches the claimed limitation, but Komatsu et al does not teach the thickness of the first photoelectric layer is equal to the average major axis of the silicon dioxide particles.
Yoshikawa teaches the semiconductor fine particle layer having thickness of .1 to 100 micron [para 97].
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the thickness of first photovoltaic layer and silicon dioxide particles respectively as taught by Yoshikawa since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  



Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (PG pub 20140060630), and Ogiya et al (PG pub 20120325285) and Sugiyama et al (PG pub 20060266411)  and further in view of Yamashita (PG pub 20080057716)  
Regarding claim 18, modified Komatsu et al teaches the silicon dioxide particles being dispersed on the first conductive film and the charge exchange layer in a state where there is a 
Yamashita et al teaches silica particles having the average major axis being 20 to 100 nm [para 68]. Thus, Yamashita et al teaches the particles having long side and short side
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the average major axis of first photovoltaic layer and silicon dioxide particles respectively as taught by Yoshikawa since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, modified Komatsu et al teaches the silicon dioxide particles having average major axis and elongated non-spherical shape as set forth above, thus, respective ones of the silicon dioxide particles have an elongated non- spherical shape, with a maximum elongation distance of the elongated non-spherical shape corresponding to a major axis of the respective ones of the silicon dioxide particles, and wherein an average of the maximum elongation distances of the respective ones of the silicon dioxide particles denotes an average size of the respective ones of the silicon dioxide particles.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Sugiyama is a schema  illustration that is not necessarily representative of reality.
The examiner respectfully disagrees. Fig 2 of Sugiyama shows there being a gap between particles. The fig is used to represent or demonstrate the invention.
Sugiyama does not teach the charge exchange layer.

Sugiyma does not teach silicon dioxide.
The examiner respectfully disagrees. Komatsu et al teaches the charge exchange layer and silicon dioxide. Sugiyama is only applied to teach the gap between the particles which is used in the same field which is solar cell.
Regarding to argument direct to claim 8, it is moot since the examiner does not apply Yamashita and Yoshikawa to reject claim 8 and 2 in this current rejection. Also, it is noted that Yamashita and Yoshikawa are only applied to teach the size of the photoactive layer as well as the silicon particles such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/            Primary Examiner, Art Unit 1726